Citation Nr: 1516909	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to tear gas exposure.  


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing has been associated with the electronic file.  

In an April 2013 decision, the Board denied entitlement to service connection for COPD, to include as due to tear gas exposure.  The Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2013 Joint Motion for Remand (JMR), the Court vacated the Board's April 2013 decision, and remanded the claim to the Board for further adjudication.  

In July 2014, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required to obtain private treatment records consistent with the October 2013 Joint Motion for Remand.  The previous authorizations to obtain such medical records have since expired.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his COPD, to include as due to tear gas exposure.  Inform the Veteran that all previous authorizations to obtain medical records have since expired and new authorization forms must be completed.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request must be made for all treatment records from the following facilities:  

Hickory Internal Medicine Hypertension and Renal Associates in Hickory, North Carolina;

Charles George VA Medical Center in Asheville, North Carolina; 

Blue Ridge HealthCare in Lenoir, North Carolina;

Piedmont Pulmonary Consultants in Hickory, North Carolina;

If any identified records are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.  

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




